Citation Nr: 0413684	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  95-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to April 
1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision that denied the 
veteran's claim for TDIU.  This case was remanded by the 
Board in December 1999.

In a January 2002 statement, the veteran indicated he wanted 
to file a claim for "PID."  It appears that the veteran is 
claiming service connection for pelvic inflammatory disease; 
this matter should be clarified by the Appeals Management 
Center (AMC).


REMAND

It appears that VA did not properly notify the veteran of the 
allocation of burdens in obtaining evidence.  As such, on 
remand efforts should be made to ensure there is full 
compliance with VA's duty to notify and assist.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).

A supplemental statement of the case (SSOC) regarding the 
veteran's claim for TDIU was last issued in February 2004.  
Since then a lot of evidence has been associated with the 
claims file including numerous VA records.  This evidence is 
relevant.  In these circumstances, if the last SSOC was 
prepared before the receipt of additional evidence, an SSOC 
will be furnished to the veteran as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  

Accordingly, the case is REMANDED to the AMC for the 
following action: 

1.  The veteran must be provided with the 
appropriate notice under the VCAA with 
regard to his claim.  Such notice should 
specifically inform the veteran (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide, 
and (4)  to give the VA everything he/she 
has got pertaining to the claim, or 
something to that effect. 

2.  The RO should review the entire 
claims file, particularly including any 
evidence submitted since the February 
2004 SSOC, and should undertake all 
appropriate action under the VCAA and 
pertinent regulations.  If the claim 
remains denied, then a new SSOC should be 
issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

